 



Exhibit 10.2
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR ANY STATE SECURITIES LAWS. THIS NOTE MAY NOT BE SOLD, OFFERED FOR SALE,
PLEDGED OR HYPOTHECATED IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT AS TO THIS NOTE UNDER SAID ACT AND ANY APPLICABLE STATE SECURITIES
LAWS OR (B) AN EXEMPTION FROM SUCH REGISTRATION REQUIREMENTS.
THIS NOTE IS REGISTERED WITH THE AGENT PURSUANT TO SECTION 11.4(B) OF THE
PURCHASE AGREEMENT (AS DEFINED BELOW). TRANSFER OF ALL OR ANY PORTION OF THIS
NOTE IS PERMITTED SUBJECT TO THE PROVISIONS SET FORTH IN SUCH SECTION 11.4(B)
WHICH REQUIRE, AMONG OTHER THINGS, THAT NO TRANSFER IS EFFECTIVE UNTIL THE
TRANSFEREE IS REFLECTED AS SUCH ON THE REGISTRY MAINTAINED WITH THE AGENT
PURSUANT TO SUCH SECTION 11.4(B).
SECURED TERM NOTE
FOR VALUE RECEIVED, VERICHIP CORPORATION, a Delaware corporation (“CHIP”), XMARK
CORPORATION, a Canada corporation (“MARK” and together with CHIP, each a
“Company” and collectively the “Companies”), hereby, jointly and severally,
promise to pay to VALENS OFFSHORE SPV II, CORP. or its registered assigns or
successors (as applicable, the “Holder”) in interest, the sum of Eight Million
Dollars of the United States (U.S. $8,000,000), together with any accrued and
unpaid interest hereon, on March 31, 2009 (the “Maturity Date”) if not sooner
indefeasibly paid in full.
Capitalized terms used herein without definition shall have the meanings
ascribed to such terms in that certain Securities Purchase Agreement dated as of
the date hereof (as amended, restated, modified and/or supplemented from time to
time, the “Purchase Agreement”) among the Companies, the Holder, each other
Purchaser that becomes a party thereto and LV Administrative Services, Inc., as
administrative and collateral agent for the Purchasers (the “Agent” together
with the Purchasers, collectively, the “Creditor Parties”).
The following terms shall apply to this Secured Term Note (this “Note”):
ARTICLE I
CONTRACT RATE AND AMORTIZATION
1.1 Contract Rate. Subject to Sections 2.2 and 3.9, interest payable on the
outstanding principal amount of this Note (the “Principal Amount”) shall accrue
at a rate per annum equal to twelve percent (12%) (the “Contract Rate”).
Interest shall be (i) calculated on the basis of a 360 day year, and
(ii) payable monthly, in arrears, commencing on April 1, 2008, on the first
business day of each consecutive calendar month thereafter through and including
the Maturity Date, and on the Maturity Date, whether by acceleration or
otherwise. The Contract Rate expressed as an annual rate of interest for the
purposes of the Interest Act (Canada) shall be such rate multiplied by 365 (or,
where the period for which the interest is being calculated includes
February 29th, 366) and divided by 360.

 

 



--------------------------------------------------------------------------------



 



1.2 Principal Payments. The entire outstanding principal balance under this Note
together with any accrued and unpaid interest and any and all other unpaid
amounts which are then owing by the Companies to the Holder under this Note
shall be due and payable on the Maturity Date.
1.3 Optional Redemption. Subject to Section 1.4, the Companies may prepay this
Note at any time in full (“Optional Redemption”) without penalty or premium by
paying to the Holder a sum of money equal to one hundred percent (100%) of the
Principal Amount outstanding at such time together with accrued but unpaid
interest thereon and any and all other sums due, accrued or payable to the
Holder arising under this Note (including Section 1.5), the Purchase Agreement
or any other Related Agreement (the “Redemption Amount”). The Companies shall
deliver to the Holder a written notice of redemption (the “Notice of
Redemption”) specifying than an Optional Redemption will occur within seven
(7) business days after the date of delivery of the Notice of Redemption (the
“Redemption Period”). On or before the expiration of the Redemption Period, the
Redemption Amount must be paid in good funds to the Holder. In the event the
Companies fail to pay the Redemption Amount as set forth herein, then such
Redemption Notice will be null and void. In the event that the Redemption Amount
is paid to the Holder within six (6) months of the date of issue of this Note,
upon receipt in full of the Redemption Amount in good funds, the Holder will
rebate to the Companies fifty percent (50%) of any fees it received from the
Company on the date of issue of this Note. If any Notes issued pursuant to the
Purchase Agreement, in addition to this Note, are outstanding (collectively, the
“Outstanding Notes”) and the Companies pursuant to this Section 1.3 elects to
make an Optional Redemption, then the Companies shall take the same action with
respect to all Outstanding Notes and make such payments to all holders of
Outstanding Notes on a pro rata basis based upon the Redemption Amount of each
Outstanding Note.
1.4 Mandatory Prepayments. Upon receipt by any Company or any of its
Subsidiaries of proceeds arising from a sale by any Company or any of its
Subsidiaries of any of its property or assets (other than sales of assets
permitted by the Master Security Agreement or the Purchase Agreement), the
Companies shall immediately pay or cause to be paid to the Holder an amount
equal to the lesser of (x) 100% of the net proceeds of such sale and (y) the
outstanding principal amount of the Obligations. If the Companies are required
to make a mandatory prepayment pursuant to this Section 1.4, then the Companies
shall take the same action with respect to all Outstanding Notes and make such
payments to all holders of Outstanding Notes on a pro rata basis based upon the
Principal Amount of each Outstanding Note. The foregoing shall not be deemed to
be a consent by any Creditor Party to any such sale transaction to the extent
that such consent is required from any Creditor Party pursuant to the Purchase
Agreement or the Related Agreements.
1.5 Exit Fee. Upon any repayment or prepayment of all amounts outstanding under
this Note including, without limitation, following acceleration of all amounts
due and owing under this Note as a result of the occurrence of an Event of
Default, the Companies shall, jointly and severally, pay the Holder an exit fee
equal to (x) U.S. $120,000 if such amounts are paid prior to the six (6) month
anniversary of the date hereof and (y) U.S. $240,000 if such amounts are paid on
or after the six (6) month anniversary of the date hereof.

 

2



--------------------------------------------------------------------------------



 



ARTICLE II
EVENTS OF DEFAULT
2.1 Events of Default. The occurrence of any of the following events set forth
in this Section 2.1 shall constitute an event of default (“Event of Default”)
hereunder:
(a) Any Company shall fail to pay when due any installment of principal,
interest or other invoiced fees hereon in accordance herewith, or any Company
fails to pay any of the other Obligations (under and as defined in the Master
Security Agreement) when due, and, in any such case, such failure shall continue
for a period of five (5) business days following the date upon which any such
payment was due. For purposes herein, “invoiced fees” shall mean fees set forth
on those regularly scheduled monthly invoices received by any Company from the
Holder or Agent;
(b) Any Company or any of its Subsidiaries breaches any covenant or any other
term or condition of this Note in any material respect and such breach, if
subject to cure, continues for a period of twenty (20) days after the occurrence
thereof.
(c) Any material representation or warranty made or furnished by any Company or
any of its Subsidiaries in this Note, the Purchase Agreement or any other
Related Agreement (other than the Registration Rights Agreement) shall at any
time be false or misleading in any material respect on the date as of which made
or deemed made.
(d) The occurrence of any material default (or similar term) in the observance
or performance of any other agreement or condition relating to any indebtedness
in excess of $100,000 or contingent obligation in excess of $100,000 of any
Company or any of its Subsidiaries (including, without limitation, the
indebtedness owing by CHIP pursuant to that certain Commercial Loan Agreement
dated December 27, 2005 between Applied Digital Solutions, Inc. and CHIP, as
amended, restated, modified and/or supplemented from time to time and any other
Subordinated Debt (as defined below)) beyond the period of grace (if any) or
that is not waived, the effect of which default (i) is to cause, or permit the
holder or holders of such indebtedness or beneficiary or beneficiaries of such
contingent obligation to cause, such indebtedness to become due prior to its
stated maturity or such contingent obligation to become payable or (ii) could
materially impair the rights of any Creditor Party under the Purchase Agreement
or any Related Agreement;
(e) Any Company breaches any of their material agreements (other than this Note,
the Purchase Agreement, the Related Agreements, and the agreements described in
clause (d) of this definition), and such breach could reasonably be expected to
have a Material Adverse Effect;
(f) Any Company or any of its Subsidiaries shall (i) apply for, consent to or
suffer to exist the appointment of, or the taking of possession by, a receiver,
custodian, trustee or liquidator of itself or of all or a substantial part of
its property, (ii) make a general assignment for the benefit of creditors,
(iii) commence a voluntary case under the federal bankruptcy laws (as now or
hereafter in effect), (iv) be adjudicated a bankrupt or insolvent, (v) file a
petition seeking to take advantage of any other law providing for the relief of
debtors, (vi) acquiesce to, without challenge within ten (10) days of the filing
thereof, or failure to have dismissed, within thirty (30) days, any petition
filed against it in any involuntary case under such bankruptcy laws, or
(vii) take any action for the purpose of effecting any of the foregoing;

 

3



--------------------------------------------------------------------------------



 



(g) (1) Attachments or levies in excess of U.S. $250,000 (or the Canadian dollar
equivalent) in the aggregate are made upon any Company or the Companies in the
aggregate or any Company’s Subsidiary’s assets or (2) a judgment is rendered
against the Company’s or, the Companies in the aggregate, property involving a
liability of more than U.S. $250,000 (or the Canadian dollar equivalent) which
shall not have been paid, vacated, discharged, stayed or bonded within thirty
(30) days from the entry thereof;
(h) Any Company or any of its Subsidiaries shall admit in writing its inability,
or be generally unable, to pay its debts as they become due or cease operations
of its present business;
(i) A Change of Control (as defined below) shall occur with respect to any
Company, unless the Agent shall have expressly consented to such Change of
Control in writing. A “Change of Control” shall mean any event or circumstance
as a result of which (i) any “Person” or “group” (as such terms are defined in
Sections 13(d) and 14(d) of the Exchange Act, as in effect on the date hereof),
other than the Holder and Applied Digital Solutions, Inc. is or becomes the
“beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5 under the Exchange
Act), directly or indirectly, of more than 50% on a fully diluted basis of the
then outstanding voting equity interest of any Company, or (ii) the
consolidation, merger or other business combination of any Company with or into
any other entity, immediately following which the prior stockholders of such
Company fail to own, directly or indirectly, at least fifty one percent (51%) of
the surviving entity; provided, however, that a Change of Control shall not be
deemed to have occurred if (i) such Company enters into a consolidation, merger,
share exchange or other business combination with an affiliate or subsidiary of
such Company reasonably acceptable to Holder, (ii) the surviving entity assumes
all of the obligations of such Company under the Purchase Agreement and the
Related Agreements and (iii) after assuming all of the obligations under the
Purchase Agreement and the Related Agreements, the surviving entity is and would
be Solvent until such obligations are paid in full or otherwise discharged;
(j) (1) The indictment of any Company or any of its Subsidiaries or any
executive officer of any Company or any of its Subsidiaries for a felony under
any criminal statute, (2) the conviction of any Company or any of its
Subsidiaries or any executive officer of any Company or any of its Subsidiaries
for a misdemeanor under any criminal statute, or (3) the commencement of a
criminal or civil proceeding against any Company or any of its Subsidiaries or
any executive officer of any Company or any of its Subsidiaries pursuant to
which statute or proceeding penalties or remedies reasonably available include
forfeiture of a material portion of the property of such Company or any of its
Subsidiaries;
(k) (1) An Event of Default shall occur under and as defined in the Purchase
Agreement or any other Related Agreement, (2) any Company or any of its
Subsidiaries shall breach any term or provision of the Purchase Agreement or any
other Related Agreement (other than the Registration Rights Agreement) in any
respect material to any Company and such breach, if capable of cure, continues
unremedied for a period of fifteen (15) days after the occurrence thereof or
(3) any proceeding shall be brought by any Company to challenge the validity,
binding effect of the Purchase Agreement or any Related Agreement;

 

4



--------------------------------------------------------------------------------



 



(l) An SEC stop trade order or Principal Market trading suspension of the Common
Stock shall be in effect for five (5) consecutive days or five (5) days during a
period of ten (10) consecutive days, excluding in all cases a suspension of all
trading on a Principal Market, provided that CHIP shall not have been able to
cure such trading suspension within thirty (30) days of the notice thereof or
list the Common Stock on another Principal Market within sixty (60) days of such
notice;
(m) CHIPs failure to deliver Common Stock to the Holder pursuant to and in the
form required by the Purchase Agreement and, if such failure to deliver Common
Stock shall not be cured within three (3) business days or the Companies are
required to issue a replacement Note to the Holder and the Companies shall fail
to deliver such replacement Note within seven (7) business days; or
(n) Any Company or any of its Subsidiaries shall take or participate in any
action which would be prohibited under the provisions of any subordination
agreement governing any indebtedness for borrowed money of such Company or any
of its Subsidiaries which has been subordinated in right of payment to the
obligations hereunder (“Subordinated Debt”) or make any payment on the
Subordinated Debt to a person or entity that was not entitled to receive such
payments under the provisions of any subordination agreement governing such
Subordinated Debt.
2.2 Default Interest. Following the occurrence and during the continuance of an
Event of Default, the Companies shall, jointly and severally, pay additional
interest on the outstanding principal balance of this Note in an amount equal to
one percent (1.00%) per month, and all outstanding obligations under this Note,
the Purchase Agreement and each other Related Agreement, including unpaid
interest, shall continue to accrue interest at such additional interest rate
from the date of such Event of Default until the date such Event of Default is
cured or waived.
ARTICLE III
MISCELLANEOUS
3.1 Cumulative Remedies. The remedies under this Note shall be cumulative.
3.2 Failure or Indulgence Not Waiver. No failure or delay on the part of the
Holder hereof in the exercise of any power, right or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other right, power or privilege. All rights and remedies existing hereunder
are cumulative to, and not exclusive of, any rights or remedies otherwise
available.
3.3 Notices. Any notice herein required or permitted to be given shall be given
in writing in accordance with the terms of the Purchase Agreement.

 

5



--------------------------------------------------------------------------------



 



3.4 Amendment Provision. The term “Note” and all references thereto, as used
throughout this instrument, shall mean this instrument as originally executed,
or if later amended or supplemented, then as so amended or supplemented, and any
successor instrument as such successor instrument may be amended or
supplemented.
3.5 Assignability. This Note shall be binding upon the Companies and their
successors and assigns, and shall inure to the benefit of the Holder and its
successors and assigns, and may be assigned by the Holder in accordance with the
requirements of the Purchase Agreement. No Company may assign any of its
obligations under this Note without the prior written consent of the Holder, any
such purported assignment without such consent being null and void.
3.6 Cost of Collection. In case of the occurrence of an Event of Default under
this Note, the Companies shall, jointly and severally, pay the Holder the
Holder’s reasonable costs of collection, including reasonable attorneys’ fees.
3.7 Governing Law, Jurisdiction and Waiver of Jury Trial.
(a) THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF
LAW.
(b) EACH COMPANY HEREBY CONSENTS AND AGREES THAT THE STATE OR FEDERAL COURTS
LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW YORK SHALL HAVE EXCLUSIVE
JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN SUCH COMPANY,
ON THE ONE HAND, AND THE HOLDER, ON THE OTHER HAND, PERTAINING TO THIS NOTE OR
ANY OF THE OTHER RELATED AGREEMENTS OR TO ANY MATTER ARISING OUT OF OR RELATED
TO THIS NOTE OR ANY OF THE RELATED AGREEMENTS; PROVIDED, THAT EACH COMPANY
ACKNOWLEDGES THAT ANY APPEALS FROM THOSE COURTS MAY HAVE TO BE HEARD BY A COURT
LOCATED OUTSIDE OF THE COUNTY OF NEW YORK, STATE OF NEW YORK; AND FURTHER
PROVIDED, THAT NOTHING IN THIS NOTE SHALL BE DEEMED OR OPERATE TO PRECLUDE THE
HOLDER FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION
TO COLLECT THE OBLIGATIONS (AS DEFINED IN THE MASTER SECURITY AGREEMENT), TO
REALIZE ON THE COLLATERAL (AS DEFINED IN THE MASTER SECURITY AGREEMENT) OR ANY
OTHER SECURITY FOR THE OBLIGATIONS, OR TO ENFORCE A JUDGMENT OR OTHER COURT
ORDER IN FAVOR OF THE HOLDER. EACH COMPANY EXPRESSLY SUBMITS AND CONSENTS IN
ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT,
AND EACH COMPANY HEREBY WAIVES ANY OBJECTION WHICH IT MAY HAVE BASED UPON LACK
OF PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS. EACH COMPANY
HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS, COMPLAINT AND OTHER PROCESS
ISSUED IN ANY SUCH ACTION OR SUIT AND AGREES THAT SERVICE OF SUCH SUMMONS,
COMPLAINT AND OTHER PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL
ADDRESSED TO SUCH COMPANY AT THE ADDRESS SET FORTH IN THE PURCHASE AGREEMENT AND
THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON ACTUAL RECEIPT THEREOF.

 

6



--------------------------------------------------------------------------------



 



(c) EACH COMPANY DESIRES THAT ITS DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH
APPLICABLE LAWS. THEREFORE, TO ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF
THE JUDICIAL SYSTEM AND OF ARBITRATION, EACH COMPANY HERETO WAIVES ALL RIGHTS TO
TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE,
WHETHER ARISING IN CONTRACT, TORT, OR OTHERWISE BETWEEN THE HOLDER AND SUCH
COMPANY ARISING OUT OF, CONNECTED WITH, RELATED OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED BETWEEN THEM IN CONNECTION WITH THIS NOTE, ANY OTHER
RELATED AGREEMENT OR THE TRANSACTIONS RELATED HERETO OR THERETO.
3.8 Severability. In the event that any provision of this Note is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law. Any such
provision which may prove invalid or unenforceable under any law shall not
affect the validity or enforceability of any other provision of this Note.
3.9 Maximum Payments. Nothing contained herein shall be deemed to establish or
require the payment of a rate of interest or other charges in excess of the
maximum permitted by applicable law. In the event that the rate of interest
required to be paid or other charges hereunder exceed the maximum rate permitted
by such law, any payments in excess of such maximum rate shall be credited
against amounts owed by the Companies to the Holder and thus refunded to the
Companies.
3.10 Security Interest. The Agent, for the ratable benefit of the Creditor
Parties, has been granted a security interest in certain assets of the Companies
as more fully described in the Master Security Agreement and the other Related
Agreements.
3.11 Construction; Counterparts. Each party acknowledges that its legal counsel
participated in the preparation of this Note and, therefore, stipulates that the
rule of construction that ambiguities are to be resolved against the drafting
party shall not be applied in the interpretation of this Note to favor any party
against the other. This Note may be executed by the parties hereto in one or
more counterparts, each of which shall be deemed an original and all of which
when taken together shall constitute one and the same instrument. Any signature
delivered by a party by facsimile or electronic transmission shall be deemed to
be an original signature hereto.
3.12 Registered Obligation. This Note shall be registered (and such registration
shall thereafter be maintained) as set forth in Section 11.4(b) of the Purchase
Agreement. Notwithstanding any document, instrument or agreement relating to
this Note to the contrary, transfer of this Note (or the right to any payments
of principal or stated interest thereunder) may only be effected by
(i) surrender of this Note and either the reissuance by the Companies of this
Note to the new holder or the issuance by the Companies of a new instrument to
the new holder or (ii) registration of such holder as an assignee in accordance
with Section 11.4(b) of the Purchase Agreement.

 

7



--------------------------------------------------------------------------------



 



3.13 Judgment Currency. If, for the purpose of obtaining or enforcing judgment
against the Companies in any court in any jurisdiction, it becomes necessary to
convert into any other currency (such other currency being hereinafter in this
section referred to as the “Judgment Currency”) an amount due under this Note in
any currency (the “Obligation Currency”) other than the Judgment Currency, the
conversion shall be made at the Exchange Rate (as hereinafter defined)
prevailing on the business day immediately preceding (a) the date of actual
payment of the amount due, in the case of any proceeding in the courts of New
York or in the courts of any other jurisdiction that will give effect to such
conversion being made on such date, or (b) the date on which the foreign court
determines, in the case of any proceeding in the courts of any other
jurisdiction (the applicable date as of which such conversion is made pursuant
to this section being hereinafter in this section referred to as the “Judgment
Conversion Date”).
If, in the case of any proceeding in the court of any jurisdiction referred to
in the preceding paragraph, there is a change in the Exchange Rate prevailing
between the Judgment Conversion Date and the date of actual receipt of the
amount due in immediately available funds, the Companies shall pay, on a joint
and several basis, such adjusted amount as may be necessary to ensure that the
amount actually received in the Judgment Currency, when converted at the
Exchange Rate prevailing on the date of payment, will produce the amount of the
Obligation Currency which could have been purchased with the amount of the
Judgment Currency stipulated in the judgment or judicial order at the Exchange
Rate prevailing on the Judgment Conversion Date. Any amount due from the
Companies under this section shall be due as a separate debt and shall not be
affected by judgment being obtained for any other amounts due under or in
respect of this Note. “Exchange Rate” means, in relation to any amount of
currency to be converted into another currency pursuant to this Section 3.13,
the relevant exchange rate as published in the Wall Street Journal on the
relevant date of calculation.
[Balance of page intentionally left blank; signature page follows]

 

8



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Company has caused this Secured Term Note to be signed
in its name effective as of this 29th day of February, 2008.

            VERICHIP CORPORATION
      By:   /s/ Scott R. Silverman         Name:   Scott R. Silverman       
Title:   Chief Executive Officer and Chairman
of the Board     

WITNESS:

     
/s/ Susan D
 
   

            XMARK CORPORATION
      By:   /s/ Scott R. Silverman         Name:   Scott R. Silverman       
Title:   Chairman of the Board     

WITNESS:

     
/s/ Susan D
 
   

 

 